DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3-10-2021 has been entered.
Claims 1, 3, 4 and 11 have been amended.  Claims 12-23 have been added.  Claims 1-23 are pending and under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 and are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
(A) This is a new matter rejection.
Claims 1 and 11 have been amended to require “at least one pharmaceutically acceptable carrier”.  New claim 12-19 also recite the same “at least one pharmaceutically acceptable carrier”.  When given the broadest reasonable interpretation, “at least one” can be three or more.  The originally filed specification fails to support this amendment.  The originally filed disclose describes a combination comprising  the carrier of pluronicF68PEG400/propylene glycol/water for oral administration of regorafenib and the carrier of PBS for the i.p. administration of the anti-PD-1 antibody Examples 1 and 2).  This fails to provide support for “at least one pharmaceutically acceptable carrier” that is more than two pharmaceutically acceptable carriers.
(B) This is a written description rejection
Claims 1-11, 20-22 require, in part, a metabolite of regorafenib.  The specification states that 
Metabolites of regorafenib for the purpose of the present invention include 4-[4-({[4-chloro-3-(trifluoromethyl)phenyl]carbamoyl}amino)-3-fluorophenoxy]-N-methylpyridine-2- carboxamide 1-oxide, 4-[4-({[4-chloro-3-(trifluoromethyl)phenyl]carbamoyl}amino)-3-fluorophenoxy]-N-(hydroxymethyl)pyridine-2-carboxamide, 4-[4-({[4-chloro-3-(trifluoromethyl)phenyl]carbamoyl}amino)-3-fluorophenoxy]pyridine-2-carboxamide and 4-[4-({[4-chloro-3(trifluoromethyl)phenyl]carbamoyl}amino)-3-fluorophenoxy]pyridine-2-carboxamide 1-oxide (page4, lines 28-33).
This recitation does not provide a limiting definition to the four recited compounds.  When given the broadest reasonable interpretation, “metabolites of regorafenib” encompasses any metabolites and not exclusively limited to human metabolites or to phase I metabolites.  The pre-filing art describes known metabolites M1-M5 (Wang et al, Journal of Pharmaceutical and Biomedical Analysis, 2018, Vol. 159, pp. 524-535, see page 529, lines 9-10 under the heading “In vitro metabolism of regorafenib”; and the abstract of Halfner, Bioanalysis, 2014, Vol. 6, pp. 1923-1937).  The 4-[4-({[4-chloro-3-(trifluoromethyl)phenyl]carbamoyl}amino)-3-fluorophenoxy]-N-methylpyridine-2- carboxamide 1-oxide recited in the spec is commensurate with the M2 metabolite and the ({[4-chloro-3(trifluoromethyl)phenyl]carbamoyl}amino)-3-fluorophenoxy]pyridine-2-carboxamide 1-oxide is commensurate with the M5 metabolite.  The 

Claims 1-11 and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for pharmaceutical combinations comprising chemotherapeutic agents consisting of (a)regorafenib, its hydrate, solvate, polymorph or pharmaceutically acceptable salt, and (b) a PD-1, PD-L1 or PD-L2 inhibitor, and methods of treating cancers of the breast, respiratory tract, brain reproductive organs, digestive tract, urinary tract, eye, liver skin, head and neck, thyroid, parathyroid and metastases thereof, does not reasonably provide enablement for pharmaceutical combinations comprising chemotherapeutic agents consisting of (a) a metabolite of regorafenib, and (b) a PD-1, PD-L1 or PD-L2 inhibitor, and methods of treating cancers of the breast, respiratory tract, brain reproductive organs, digestive tract, urinary tract, eye, liver skin, head and neck, thyroid, parathyroid and metastases thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re wands, 858 F.2d 731, 737.8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

Metabolites of regorafenib for the purpose of the present invention include 4-[4-({[4-chloro-3-(trifluoromethyl)phenyl]carbamoyl}amino)-3-fluorophenoxy]-N-methylpyridine-2- carboxamide 1-oxide, 4-[4-({[4-chloro-3-(trifluoromethyl)phenyl]carbamoyl}amino)-3-fluorophenoxy]-N-(hydroxymethyl)pyridine-2-carboxamide, 4-[4-({[4-chloro-3-(trifluoromethyl)phenyl]carbamoyl}amino)-3-fluorophenoxy]pyridine-2-carboxamide and 4-[4-({[4-chloro-3(trifluoromethyl)phenyl]carbamoyl}amino)-3-fluorophenoxy]pyridine-2-carboxamide 1-oxide (page4, lines 28-33).
This recitation does not provide a limiting definition to the four recited compounds.  When given the broadest reasonable interpretation, “metabolites of regorafenib” encompasses any metabolites and not exclusively limited to human metabolites or to phase I metabolites.  The pre-filing art describes known metabolites M1-M5 (Wang et al, Journal of Pharmaceutical and Biomedical Analysis, 2018, Vol. 159, pp. 524-535, see page 529, lines 9-10 under the heading “In vitro metabolism of regorafenib”; and the abstract of Halfner, Bioanalysis, 2014, Vol. 6, pp. 1923-1937).  The 4-[4-({[4-chloro-3-(trifluoromethyl)phenyl]carbamoyl}amino)-3-fluorophenoxy]-N-methylpyridine-2- carboxamide 1-oxide recited in the spec is commensurate with the M2 metabolite; the ({[4-chloro-3(trifluoromethyl)phenyl]carbamoyl}amino)-3-fluorophenoxy]pyridine-2-carboxamide 1-oxide is commensurate with the M5 metabolite the  4-[4-({[4-chloro-3-(trifluoromethyl)phenyl]carbamoyl}amino)-3-fluorophenoxy]-N-(hydroxymethyl)pyridine-2-carboxamide, is commensurate  with the M3 metabolite and the  4-[4-({[4-chloro-3-(trifluoromethyl)phenyl]carbamoyl}amino)-3-fluorophenoxy]pyridine-2-carboxamide is commensurate with the M1 metabolite (Wang et al, ibid, Figure 7).  The art further teaches the M6-M9 metabolites (Wang et al, ibid, page 529, lines 10-12 under the heading “In vitro metabolism of regorafenib and page 530, Figure 4”).
Strumberg et al (British Journal of Cancer, 2012, Vol. 106, pp. 1722-1727) teach the M2 and M5 metabolites of regorafenib as the “pharmacologically active metabolites” (page 1723, second column, lines 1-3 of the second full paragraph).  The instant specification provides no objective evidence regarding the activity of a combination of any regorafenib metabolite with and (b) a PD-1, PD-L1 or PD-L2 inhibitor, and methods of treating cancers of the breast, respiratory tract, brain reproductive organs, digestive tract, urinary tract, eye, liver skin, head and 


The provisional rejection of claims 1-3, 6-11 on the ground of nonstatutory double patenting as being unpatentable over claims 12-31 of copending Application No. 16/731,412 (reference application) is withdrawn in light of applicant’s Terminal Disclaimer.

The provisional rejection of claims 1-3, 6-11 on the ground of nonstatutory double patenting as being unpatentable over claims 12-31 of copending Application No. 16/731,409 (reference application) is withdrawn in light of applicant’s Terminal Disclaimer.

All other rejections and/or objections as set forth in the prior Office action are withdrawn.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643